Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 July 1784
From: Williams, Jonathan Jr.
To: Franklin, Benjamin




Dear & hond Sir.
Paris 16 July 1784.

Looking over some old Papers I found the inclosed Note from our good Friend Mr Hutton. I do not remember to have seen the same Verses under your Portrait,—I think them better expressed than those in print, tho’ the Idea is the same. Our good Friend labours to distinguish between Tyranny & ministereal Influence. You will judge of his Success.— I send

you Mr Eulers Book, I think his Theory of Magnetism very ingenious, but not convincing, that may be because I do not understand it.—
I am as ever most dutifully & affecy Yours.

J Williams J



When you have done with the Book please to give it to my Brother in Law who will send it to St Germains.

Doctor Franklin.


 
Addressed: Dr Franklin.
Notation: Jona. Williams 6. July 1784—
